01/25/2022
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                         Assigned on Briefs August 25, 2021

          STATE OF TENNESSEE v. JUSTIN RICHARD NORTON

                Appeal from the Criminal Court for Bradley County
                 No. 19-CR-299     Andrew Mark Freiberg, Judge


                            No. E2020-01652-CCA-R3-CD


The Defendant, Justin Richard Norton, pleaded guilty to one count each of aggravated
assault, theft of property, evading arrest, resisting arrest, and violating an order of
protection. See T.C.A. §§ 39-13-102 (2018) (subsequently amended) (aggravated assault);
-13-113 (2018) (subsequently amended) (violation of order of protection); -14-103 (2018)
(theft of property); -16-602 (2018) (resisting arrest); -16-603(a) (2018) (subsequently
amended) (evading arrest). The Defendant received an agreed three-year, split-
confinement sentence. The Defendant filed a motion to withdraw his guilty pleas, arguing
that the pleas were made under duress and that the State failed to disclose exculpatory
evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963). The trial court denied his
motion. On appeal, the Defendant argues that the trial court erred by denying his motion.
We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and JILL BARTEE AYERS, JJ., joined.

Austin Brent Hayes, Athens, Tennessee (on appeal); Sheridan C. F. Randolph (at motion
to withdraw guilty plea hearing), and Tim Hewitt (at guilty plea hearing), Cleveland,
Tennessee; for the appellant, Justin Richard Norton.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Stephen D. Crump, District Attorney General; and Paul O. Moyle IV,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

        On April 12, 2019, the Defendant was arrested and charged with aggravated assault,
theft of property, evading arrest, resisting arrest, and violating an order of protection. The
Defendant represented himself during two hearings in general sessions court and filed a
pro se motion for a speedy trial, which he later withdrew. The Defendant waived his right
to a preliminary hearing, and on July 17, 2019, a Bradley County grand jury indicted the
Defendant for the offenses. On August 12, 2019, the trial court appointed counsel, and the
Defendant pleaded guilty as charged on December 9, 2019.

                                   Guilty Plea Hearing

       At the guilty plea hearing, the Defendant asked for his case to be continued so that
he had additional time to consider his guilty plea agreement, which the trial court denied.
The court noted the State’s offer of a probated sentence after service of nine months in
confinement was an “extraordinarily merciful plea.” The court allowed the Defendant an
additional twenty minutes to discuss the offer with trial counsel and told the Defendant, “if
you’re not willing to accept responsibility for your conduct in a remorseful and penitent
manner, if you can’t see a good deal when one’s come up, I will refuse to accept it.” After
consulting with counsel, the Defendant entered guilty pleas.

        The Defendant testified that he understood his constitutional right to remain silent.
The Defendant said that he was satisfied with trial counsel and that counsel reviewed
discovery materials with the Defendant and discussed the strengths and weaknesses of the
State’s case. The Defendant said that counsel explained the defenses and that he
understood that by pleading guilty he was waiving any factual or legal issues related to his
case. The Defendant said counsel advised him that he could proceed to a jury trial if he
wished. The Defendant said that counsel advised him of his potential punishment range
and that he understood he faced the possibility of a much longer sentence if he proceeded
to a jury trial. The court asked the Defendant if he knew that he faced a ten-year sentence
on the aggravated assault charge alone, and the Defendant replied, “That convinced me,
sir.” The Defendant said that no one threatened or forced him to plead guilty, and he
acknowledged that pleading guilty was in his best interest and that he desired to do so. The
Defendant said that he was not under the influence of alcohol, drugs, or prescription
medication and that he had never been diagnosed or treated for any mental disease or
defect. He agreed he was pleading guilty knowingly, freely, and voluntarily. He
acknowledged that he had pleaded guilty previously and that those experiences helped him
understand the constitutional rights he waived by pleading guilty. The court explained the
process of a jury trial, including the Defendant’s presumption of innocence and the State’s
burden of proving guilt beyond a reasonable doubt. The Defendant said that he knew he
had an “absolute right” to proceed to a jury trial. The Defendant said that he had reviewed
the waiver of rights packet with counsel and that he understood all of the information. The


                                             -2-
Defendant said that he understood he was waiving constitutional rights by signing the
packet and that he was waiving his appellate rights.

       The prosecutor set out the factual basis for the offenses: On April 12, 2019, Richard
Norton, the Defendant’s father, called the police, said that he and his wife had an order of
protection against the Defendant, and reported that the Defendant was causing a
disturbance at the Defendant’s parents’ house. Police officers arrived on the scene and
observed the Defendant running through the house while holding a knife. The Defendant
ran into the backyard, where police officers confronted him. The officers told the
Defendant to drop the knife, but the Defendant refused and ran into the nearby woods. The
officers chased the Defendant. The Defendant stopped running and threatened to stab one
of the officers with an eleven and one-half inch “buck knife.” The officers had the
Defendant at gunpoint, but he began running again. The Defendant ran and swam through
a creek before four officers eventually used a taser to stop the Defendant. When the
Defendant was arrested, keys to a stolen Toyota 4Runner were found to be in the
Defendant’s possession.

       At the conclusion of the hearing, the trial court accepted the Defendant’s guilty pleas
and sentenced the Defendant to an agreed three-year sentence, suspended to probation after
the service of nine months in jail. The judgments were entered on December 9, 2019.

                       Motion to Withdraw Guilty Pleas Hearing

        The Defendant filed a motion to withdraw his guilty pleas on January 8, 2020,
alleging that (1) he suffered a manifest injustice because he was innocent, (2) the State
failed to provide a list of witnesses whose testimony could exonerate the Defendant, and
(3) the Defendant was coerced into pleading guilty because the trial court allowed him
twenty minutes to consider whether to plead guilty. On October 28, 2020, the Defendant
filed an amended motion on the basis that the State failed to disclose exculpatory evidence.
A motion hearing was held on November 4, 2020.

       Tammy Watkins with the Bradley County 9-1-1 Center identified an April 12, 2019
incident report regarding the Defendant. A disc containing the 9-1-1 “radio traffic” and
telecommunications was received as an exhibit.

        On the recorded call, Linda Norton, the Defendant’s mother, said the Defendant was
“acting crazy” and had stolen a car. Ms. Norton said that she and her husband had an order
of protection against the Defendant. She said the Defendant was in the house, arguing with
her husband. Ms. Norton said the Defendant might run into the woods. The recording
reflects that the dispatch operator contacted the officers responding to the scene, and the
officers said they observed the Defendant inside the house, holding a knife. An officer saw
the Defendant go out the back door of the house. An officer said that the Defendant ran


                                             -3-
behind the house and still held a knife. A few minutes later, an officer explained that the
Defendant was in a creek, that the officers were having difficulty getting the Defendant out
of the water, and that emergency medical personnel would have difficulty locating the
officers because they were “so deep in the woods.”

         The Defendant testified that although he pleaded guilty, he was innocent. He
explained that he pleaded guilty because he had exhausted all of his remedies. The
Defendant said that he believed, had his case gone to trial, he would have been found guilty
because he did not have evidence to support his assertions of innocence. The Defendant
said that his retained counsel filed two discovery motions, which included a request for
dash camera recordings, audio recordings, and anything that might support the Defendant’s
innocence. The Defendant said the State provided him with the affidavit, the arrest report,
a list of witnesses, and the officers’ written narrative regarding the incident. The Defendant
said the discovery did not contain the 9-1-1 incident report. He explained that at the time
he pleaded guilty, he believed the State had provided him with all of the evidence that could
exonerate him. The Defendant said he was not aware that he could go to the 9-1-1 center
and obtain the incident report. He explained that he did not learn he could get the report
until after he had been released from jail. The Defendant said he learned more information
after his guilty pleas and obtained a copy of the 9-1-1 report after submitting a written
request to the county attorney’s office. He said he examined the 9-1-1 report and found
that it challenged the accuracy of the officers’ handwritten narratives contained in the
affidavit. The Defendant said he believed the 9-1-1 report was deliberately altered and there
was “definitely a strong possibility” that the officers involved altered the recording. The
Defendant said he would not have pleaded guilty if he had reviewed the 9-1-1 report
beforehand.

        The Defendant testified that after his guilty pleas, he became aware that there were
additional officers and emergency medical personnel who were present at the scene of the
Defendant’s arrest of whom he was not aware before he pleaded guilty. The Defendant
said that he was unable to examine these witnesses before his guilty pleas and that he
believed the additional witnesses’ testimony could help exonerate him. The Defendant
said trial counsel told him that counsel had spoken to the officers involved in the incident
and that they were “sticking to the narrative.” The Defendant said counsel did not mention
additional witnesses. He said counsel never discussed a best interest plea with him. The
Defendant said that after he was released from jail, he retained a new attorney and filed a
motion to withdraw his guilty pleas. The Defendant said that if the State had given him all
of the evidence, he would have made an intelligent response and decision regarding his
pleas. The Defendant said he would not have pleaded guilty if he had been given all of the
evidence.

      Following the hearing, the trial court filed a written order denying the Defendant’s
motion to withdraw his guilty pleas. The court found that the Defendant “knowingly,


                                             -4-
freely[,] and intelligently” negotiated a guilty plea agreement. The court reasoned that the
Defendant’s claims of involuntariness were directly contradicted by the Defendant’s
testimony during the guilty plea colloquy. The court found that the Defendant’s motion
hearing testimony was uncorroborated and merited no relief. The court also noted the
Defendant’s intelligence and knowledge of the criminal justice system, based on a prior
felony conviction, undermined the Defendant’s claims of involuntariness. The court stated
that the Defendant’s guilty plea colloquy was thorough and “parsed through every issue
and hesitancy,” and that the Defendant had an opportunity to interact with the court and
raise questions or concerns regarding the plea agreement. The court said that the Petitioner
stated that his motivation for pleading guilty was to avoid risking a greater punishment.
The court determined that there was no “error in the body of proof” and that the Defendant
failed to meet his burden of establishing sufficient grounds for the withdrawal of his guilty
pleas to correct a manifest injustice.

       Regarding the Defendant’s Brady violation claim, the trial court determined that the
9-1-1 incident report was not exculpatory. The Defendant did not present evidence at the
motion hearing establishing how the report could be used to impeach the law enforcement
officers involved in his case. Also, the Defendant did not establish that there was a factual
discrepancy between the officers’ reports and the 9-1-1 incident report. The court noted
that according to U.S. v. Ruiz, 536 U.S. 622 (2002), the State was not required to disclose
material impeachment evidence prior to entry of a guilty plea. The court concluded that
the Defendant failed to show that the State withheld impeachment evidence and failed to
establish materiality. Accordingly, the Defendant failed to show a “manifest just need” to
withdraw his guilty pleas and was not entitled to relief. This appeal followed.

        The Defendant contends that the trial court erred by denying the Defendant’s motion
to withdraw his guilty pleas because he suffered a manifest injustice. He argues that his
pleas were not knowing and voluntary because he did not have access to the discovery
against him and that the trial court pressured him into pleading guilty. Specifically, he
argues that the State failed to disclose the 9-1-1 incident report and that the court pressured
him into pleading guilty by denying his motion to continue the guilty plea hearing. The
Defendant asserts that he would not have pleaded guilty because the 9-1-1 incident report
revealed discrepancies between the incident report and the 9-1-1 audio recording. The
State responds that the court did not err by denying the Defendant’s motion to withdraw
his guilty pleas because the Defendant did not establish that he suffered a manifest
injustice. We agree with the State.

        Tennessee Criminal Procedure Rule 32(f) states that after a trial court has imposed
sentence but before a judgment becomes final, “the court may set aside the judgment of
conviction and permit the defendant to withdraw the guilty plea to correct manifest
injustice.” Our supreme court has found manifest injustice when



                                             -5-
       (1) the plea “was entered through a misunderstanding as to its effect, or
       through fear and fraud, or where it was not made voluntarily”; (2) the
       prosecution failed to disclose exculpatory evidence as required by Brady v.
       Maryland . . . and this failure to disclose influenced the entry of the plea; (3)
       the plea was not knowingly, voluntarily, and understandingly entered; and
       (4) the defendant was denied the effective assistance of counsel in connection
       with the entry of the plea.

State v. Crowe, 168 S.W.3d 731, 742 (Tenn. 2005) (citations omitted). Once a defendant
enters a guilty plea, the judgment of conviction “becomes final thirty days after acceptance
of the plea agreement and imposition of [the] sentence,” meaning a defendant “has thirty
days within which to . . . [file] a motion to withdraw the previously entered plea pursuant
to Rule 32(f).” State v. Green, 106 S.W.3d 646, 650 (Tenn. 2003). A trial court’s
determination regarding a motion to withdraw a guilty plea is reviewed for an abuse of
discretion. State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010). An abuse of discretion
occurs when a trial court “applies incorrect legal standards, reaches an illogical conclusion,
bases its ruling on a clearly erroneous assessment of the proof, . . . applies reasoning that
causes an injustice to the complaining party . . . [and] fail[s] to consider the relevant factors
provided by higher courts as guidance for determining an issue.” Id.

        The trial court found that the Defendant entered knowing and voluntary guilty pleas.
The Supreme Court has concluded that a guilty plea must represent a “voluntary and
intelligent choice among the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970). A trial court must examine in detail “the matter
with the accused to make sure he has a full understanding of what the plea connotes and of
its consequence.” Boykin v. Alabama, 395 U.S. 238, 243-44 (1969); see Blankenship v.
State, 858 S.W.2d 897, 904 (Tenn. 1993). Appellate courts examine the totality of
circumstances when determining whether a guilty plea was voluntarily and knowingly
entered. State v. Turner, 919 S.W.2d 346, 353 (Tenn. Crim. App. 1995). A guilty plea is
not voluntary if it is the result of “[i]gnorance, incomprehension, coercion, terror,
inducements, [or] subtle or blatant threats.” Boykin, 395 U.S. at 242-43; see Blankenship,
858 S.W.2d at 904. A petitioner’s representations and statements under oath that
his guilty plea is knowing and voluntary create “a formidable barrier in any subsequent
collateral proceedings [because] [s]olemn declarations . . . carry a strong presumption of
verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

       The record reflects the Defendant entered knowing, voluntary, and intelligent guilty
pleas. The Defendant argues that the trial court pressured him to plead guilty because the
court allowed him twenty minutes to discuss the pleas with his trial counsel rather than
granting the Defendant a continuance for the guilty plea hearing. After discussing the
matter with counsel, the Defendant agreed to plead guilty. During the hearing, the court
questioned the Defendant regarding his understanding of the charges against him, the


                                              -6-
constitutional rights he waived by pleading guilty, and the possible sentences. At the
hearing, the Defendant acknowledged that the favorable sentence in the guilty plea
agreement “convinced” him not to proceed to a jury trial, where he faced a harsher
punishment if convicted. The court asked the Defendant if he were under the influence of
any substances at the time of the pleas and asked if the Defendant was satisfied with
counsel’s performance. The Defendant understood the charges and potential sentences,
was satisfied with his counsel, was not under the influence of any substances, understood
his guilty pleas, knowingly waived his rights, and pleaded guilty. The court noted the
Defendant was literate and had no history of mental illness. The court determined that the
Defendant was of average intelligence and that there was no evidence the stress of the
guilty plea hearing “overwhelmed [the Defendant’s] better, rational self and decision-
making.” The court determined that the Defendant had “above average experience with
the criminal justice system” because the Defendant had previously pleaded guilty in a prior
felony case, had filed a pro se motion for a speedy trial, wrote a lengthy letter to the court
about his case, and used open records requests to attempt to obtain potentially exculpatory
evidence. The court found that the Defendant was “a very thoughtful individual who
knows the criminal justice system better than most” and was more familiar with the law
than the average lay individual. The record supports the court’s determination that the
Defendant understood the guilty plea proceedings, understood the terms of the plea
agreement, and entered knowing and voluntary pleas.

       Regarding the Defendant’s Brady violation claim, the trial court found the
Defendant failed to show that the 9-1-1 incident report and potential witness testimony
would have been exculpatory. The Due Process Clause of the Fourteenth Amendment to
the United States Constitution and article I, section 8 of the Tennessee Constitution afford
every criminal defendant the right to a fair trial. See Johnson v. State, 38 S.W.3d 52, 55
(Tenn. 2001). As a result, the State has a constitutional duty to furnish a defendant with
exculpatory evidence pertaining to his guilt or lack thereof or to the potential punishment
faced by a defendant. See Brady, 373 U.S. at 87.

       In order to show a due process violation pursuant to Brady, the defendant must prove
by a preponderance of the evidence that (1) he requested the information, unless it is
obviously exculpatory, (2) the State must have suppressed the information, (3) the
information must be favorable to the accused, and (4) the information must be material.
State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995). Favorable evidence includes that which
“challenges the credibility of a key prosecution witness.” Johnson, 38 S.W.3d at 56-57
(internal quotation marks and citation omitted). Evidence is material when “‘there is a
reasonable probability that, had the evidence been disclosed to the defense, the result of
the proceeding would have been different.’” Id. at 58 (quoting Edgin, 902 S.W.2d at 390).
Evidence that provides value for impeachment of a state’s witness is within the purview of
Brady. State v. Jackson, 444 S.W.3d 554 (Tenn. 2014); see also United States v. Bagley,
473 U.S. 667, 767 (1985); Giglio v. United States, 405 U.S. 150, 154 (1972).


                                             -7-
       The critical inquiry remains, though, whether the evidence was material. In this
regard, the inquiry is whether a reasonable probability exists that “had the evidence been
disclosed to the defense, the result of the proceeding would have been different.” Kyles v.
Whitley, 514 U.S. 419, 435 (1995); see Edgin, 902 S.W.2d at 391 (op. on pet. for reh’g).

       In Kyles, the Supreme Court observed:

              [The] touchstone of materiality is a “reasonable probability” of a
       different result, and the adjective is important. The question is not whether
       the defendant would more likely than not have received a different verdict
       with the evidence, but whether in its absence he received a fair trial,
       understood as a trial resulting in a verdict worthy of confidence. A
       “reasonable probability” of a different result is accordingly shown when the
       government’s evidentiary suppression “undermines confidence in the
       outcome of the trial.”

Kyles, 514 U.S. at 434 (quoting Bagley, 473 U.S. at 678); see Jackson, 444 S.W.3d at 595.

       Here, the Defendant argues that had the State provided him with a copy of the 9-1-
1 incident report, he would not have pleaded guilty. However, the Defendant failed to
show how the 9-1-1 incident report was material evidence. The Defendant argued that the
9-1-1 incident report contained the names of witnesses who would have bolstered his
defense. He also argued that there were discrepancies between the incident report and the
9-1-1 audio recording. However, the Defendant did not call any of these potential
witnesses to testify at the hearing. Moreover, the Defendant did not specify how the alleged
discrepancies between the incident report and the 9-1-1 audio recording would be
exculpatory evidence. Thus, the Defendant has not proven a Brady violation.

       The trial court did not err by denying the Defendant’s motion to withdraw his guilty
pleas because his pleas were knowing and voluntary and because he did not establish a
Brady violation when the State failed to provide him the 9-1-1 incident report. The
Defendant failed to establish a manifest injustice required to withdraw his guilty pleas, and
he is not entitled to relief. The judgments of the trial court are affirmed.


                                      ____________________________________
                                      ROBERT H. MONTGOMERY, JR., JUDGE




                                            -8-